t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c date number info release date se t eo ra uil dear this letter is in response to your inquiry dated date to steven t miller and martha sullivan you inquired whether a church could jeopardize its exemption when it invites someone to speak at its services about a political campaign organizations described in sec_501 of the internal_revenue_code that are exempt from federal_income_tax are prohibited from directly or indirectly participating or intervening in any political campaign on behalf of or in opposition to any candidate for public_office charities educational institutions and religious organizations including churches are among those that are tax-exempt under this code section the political campaign prohibition as it applies to churches is discussed on pages through of the enclosed publication tax guide for churches and religious organizations specifically on pages and the facts and circumstances to be considered when inviting a candidate to speak are discussed the same facts and circumstances would be considered when a candidate’s representative or someone endorsing a candidate is invited to speak thank you for your interest i hope this information is helpful if you have any questions about this letter please contact at enclosure lois g lerner director exempt_organizations rulings and agreements sincerely
